        Case 2:18-cv-05418-NIQA Document 145 Filed 07/23/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 TERRY WILLIAMS                                   :             CIVIL ACTION
          Plaintiff, pro se                       :
                                                  :             NO. 18-5418
               v.                                 :
                                                  :
 MELISSA ARNETTE ELLIOTT                          :
 a/k/a MISSY “MISDEMEANOR”                        :
 ELLIOTT, et al.                                  :
             Defendants                           :

                                             ORDER

       AND NOW, this 23rd day of July 2021, upon consideration of pro se Plaintiff Terry

Williams’ motion for default judgment filed pursuant to Federal Rule of Civil Procedure 55, [ECF

104], the opposition to motion for default judgment and cross-motion to set aside the entry of

default and to dismiss the fourth amended complaint filed by Defendant Timothy Mosley a/k/a

Timbaland (“Defendant Mosley”), [ECF 107], the responses, replies, and sur-replies filed by

Plaintiff, [ECF 111, 120], and by Defendant Mosley, [ECF 114, 124], and the allegations in

Plaintiff’s fourth amended complaint, [ECF 91], it is hereby ORDERED that, for the reasons set

forth in the accompanying Memorandum Opinion:

       1. The cross-motion to dismiss is GRANTED. Accordingly, all claims against Defendant

           Mosley are dismissed.

       2. The motion for default judgment is DENIED. Consequently, the Clerk of Court is

           directed to set aside the entry of default against Defendant Mosley.


                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
